Citation Nr: 1232185	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for renal insufficiency associated with hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1976.  He died in October 2011.  The appellant claims as the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for renal insufficiency associated with hypertension and assigned a noncompensable rating, effective in June 2008.  

In December 2010, the Board remanded this issue to the RO for additional development of the claim.  

While the RO was further developing this case, the Veteran died in October 2011, as reflected in a certificate of death received by the RO.  Along with the death certificate, the Veteran's surviving spouse filed a claim for Dependency and Indemnity Compensation and accrued benefits in December 2011, in which she specifically requested to be appointed as a substitute claimant in place of the Veteran for "all open claims" and to receive any accrued benefits thereon.  As reflected in a VA Memorandum dated in April 2012 and a letter from the RO (that is, the St. Paul, Minnesota RO) to the Appellant in April 2012, she was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

The St. Paul RO, in an April 2012 rating decision, granted the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, and then returned the case to the Waco RO for further development on the issue of an initial compensable rating for renal insufficiency.  After issuance of a supplemental statement of the case on the appealed issue in June 2012, the case was returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Prior to his death in October 2012, the Veteran underwent a VA examination in February 2011 to determine the nature and severity of his service-connected renal insufficiency associated with hypertension.  Following his death, the appellant was substituted as a claimant in place of the Veteran for the purposes of continuing the appeal for a higher rating for his renal insufficiency.  A review of the record discloses that in December 2011 the Appellant filed a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, in favor of the Texas Veterans Commission.  It has not been shown, however, that her representative has been given an opportunity to review the record into which new evidence has been associated and to submit argument on her behalf.  For example, the RO has not sought a VA Form 646, Statement of Accredited Representative in Appealed Case, from the Texas Veterans Commission prior to returning the case to the Board after the additional development was completed.  

Further, the Board acknowledges Veterans Benefit Administration (VBA), Fast letter 10-30 (August 10, 2010) (providing guidance on processing claims involving substitution of parties in the case of a claimant's death), which indicates that where an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter is not provided to the substitute claimant.  Nevertheless, in the Board's view of ensuring the essential fairness of the adjudication in this case, and to avoid any potential adverse or prejudicial effect on the Appellant's ability to meaningfully participate in the processing of the claim, the RO should provide her with VCAA notice on the issue of entitlement to a compensable rating for renal insufficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant VCAA notice consistent with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim of service connection, including secondary service connection, and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), regarding the claim of entitlement to a compensable rating for renal insufficiency associated with hypertension. 

2.  Thereafter, adjudicate the claim for entitlement to a compensable rating for renal insufficiency associated with hypertension.  If any benefits sought remains denied, provide the Appellant and her representative, the Texas Veterans Commission, a supplemental statement of the case and an opportunity to furnish argument in support of the claim.  Then, return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2011).


